Title: To George Washington from Major General John Sullivan, 6 November 1779
From: Sullivan, John
To: Washington, George


        
          Sovereigns [Suffern’s] Taveron [N.Y.]Novr 6th 1779
          Dear General
        
        I am now movving to Pompton agreable to your Excys orders of yesterday. I find that the whole of the Rhode Island Army is Encamped on Staten Island in Addition to the Troops before Stationed there That they are making preparations for an Excursion Somewhere & it is Generally Conjectured That they Intend a Descent upon the Jersy Shore—This Conjecture Seems to be Strengthened by the Light Horse being Sent on to the Island & the preparations they are making in the Boat way—If the Forage is their object will our Troops at Pompton be within Sufficient Distance to give a Timely opposition—& may not the magazine at Pluckaman be an object for them. I See the Disadvantage which may arise from this Division of the Army being Sent at too great a Distance from the others & beg pardon for the above hints which are only Intended to Express my wishes to be in Such a Situation as may Enable me Effectually to answer your Excellenceys wishes The place which will best answer this purpose your Excy can best Determine. I have the honor to be with the most perfect Respect Dear General your Excys most obedt Servt
        
          Jno. Sullivan
        
        
          P:S. I have not a Horseman or any thing in place of one for Expresses or any other purpose.
        
      